DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 9 of copending Application No. 17/114,730 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the teachings of claim 1 and 9 of ‘730 teach all of the limitations of claims 1 and 9 of the present application.  In particular, the can decorator and adjustment mechanisms are taught in the preambles of the claims of ‘730, the control assemblies are taught in 14-19 of claim 1 and in the same section of claim 9 of ‘730, and the signals are taught on page of claim 1 of ‘730.
Regarding claims 2-5 of the present invention, the actuator, motor, reducer and reducer details are taught in page 2 of claim ‘730 and the reducer being one of a 30X and 101X assembly is taught by claim 5 of ‘730.

Regarding claim 8 of the present invention:  Claim 1 of ‘730 teaches a sensor and an electronic can decorator control assembly to send a signal to adjust the positions (see lines 22-26).
Regarding claims 10-13:  The limitations of these claims are the same as those of claims 2-5, only further including the limitations of claim 8 of the present invention, which can be found on lines 22-26 as described above).  The limitations of claims 10-13 of the present invention are taught by claim 1 of ‘730 and claim 5 of ‘730 as described for claims 2-5 above.
Regarding claims 14-16:  The language of these claims is taught by claim 1 of ‘730 as applicable to claims 6-8 above; the same language is found in claim 9 of ‘730.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izume (US PG Pub 2016/0229198).
For claim 1:  Izume teaches an image control system for a can decorator (see Fig. 5, including at least control system 5 and can decorating system 2 including a printing plate 47)  including an axial adjustment assembly (see paragraphs 125, 136, Fig. 8, axial direction moving means 96, 98 for the plate cylinder 47) and a circumferential adjustment assembly (see paragraphs 126, 137 circumferential direction moving means 97, 99 for the plate cylinder 47), said image control system comprising: an electronic can decorator control assembly 5, 124, 125 (see paragraph 138, electronic controls for the actuating mechanical control of the adjustment assemblies); a mechanical can decorator control assembly 58 (see Fig. 8, the mechanical moving means in both axial and circumferential directions are together considered the registration device, paragraph 124-126)) structured to be operatively coupled to said printing plate cylinder assembly axial adjustment assembly 96 or said printing plate cylinder assembly circumferential adjustment assembly 97; said electronic can decorator control assembly structured to be operatively coupled to said mechanical can decorator control assembly; and wherein said electronic can decorator control assembly is structured to send a signal to said mechanical can decorator control assembly so as to adjust at least one of said printing plate cylinder assembly axial adjustment assembly or said printing plate cylinder assembly circumferential adjustment assembly (see paragraph 138, the inspection device 5 affecting the controllers 124, 125 to control the motors to cause the adjustments to correct misalignment).
For claim 8:  Izume teaches the image control system of claim 1 further comprising a sensor 5 (see paragraph 97, inspection device 5 having image inspection means 54, density measurement means 55 and misalignment value measurement means 56 with an image processor processing taken images) structured to measure an image characteristic of an image applied to a can body by the can decorator (see paragraph 97, registration, density and other 53 is structured to send the signal to said mechanical can decorator control assembly so as to adjust at least one of said printing plate cylinder assembly axial adjustment assembly or said printing plate cylinder assembly circumferential adjustment assembly based on the measured image characteristic (see paragraph 164-170, feedback controller 49 of any determined misalignment or density errors and correction of the error with the mechanical assembly).
For claims 2 and 10:  Izume teaches the mechanical can decorator control assembly includes a number of actuators 109, 110; at least one actuator operatively coupled to at least one of said printing plate cylinder assembly axial adjustment assembly or said printing plate cylinder assembly circumferential adjustment assembly (see paragraph 138, motors being actuators, a motor 109 is provided for the axial adjustment actuation and a motor 110 is provided for the circumferential adjustment actuation).
For claim 6:  Izume teaches an image control system for a can decorator of claim 1 wherein said signal causes said mechanical can decorator control assembly 98 to adjust the printing plate cylinder assembly axial adjustment assembly to alter a sidelay registration of an image applied to a can body by the can decorator 47 (see paragraph 138, controller controls first motor, this is done by a signal, adjusting axial adjustment which is sidelay registration of a can body by the can decorator 47).
For claim 7:  Izume teaches the image control system for a can decorator of Claim 1 wherein said signal causes said mechanical can decorator control assembly to adjust the printing plate cylinder assembly circumferential adjustment assembly to alter a circumferential .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Izume (US PG Pub 2016/0229198) in view of Weishew (US Patent 5,657,694).
For claims 3 and 11:  Izume teaches the apparatus of claims 2 and 10 and further provides that that mechanical can decorator control assembly includes a number of actuators 109, 110 (see Figs. 1-4 and 8, and paragraph 80); at least one actuator operatively coupled to at least one of said ink fountain ink application adjustment assembly, said ductor roll assembly duty cycle adjustment assembly, said printing plate cylinder assembly axial adjustment assembly or said printing plate cylinder assembly circumferential adjustment assembly (see paragraph 80, actuators coupled to adjustment assemblies 96, 97); but does not teach that at least one mechanical can decorator control assembly actuator includes an air motor.  However, Weishew teaches a control assembly for wiper and anilox rollers in a printing assembly (see Abstract and Figs. 1-5) wherein the actuator 70 includes an air motor 74 (see Figs. 1-4, column 4, lines 38-51). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Izume by adding an air motor to the drive 
For claims 4 and 11: The combination of Izume and Weishew teaches the apparatuses of claims 3 and 11, and Weishew further teaches at least one actuator includes a reducer assembly 80, 82 (see Figs. 1-5).
For claims 5 and 12:  The combination of Izume and Weishew teaches all of the limitations of claims 5 and 13 except that it does not specify that the reducer assembly is one of a 30X reducer assembly and a 101X reducer assembly. However, the degree of reducing can be arrived at through routine experimentation and engineering design choice to arrive at either 30X reduction or 101X reduction. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention to arrive at employing a reducer assembly being either one of a 30X reducer assembly and a 101X reducer assembly to allow for a more customizable and controllable adjustment.
Claims 9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Izume (US PG Pub 2016/0229198) in view Vella (US PG Pub 2015/0128821).
For claim 9:  Izume teaches a can decorator 1, 2 (see Figs. 1 and 3) comprising: an ink application system 2 (see Fig. 3) including: a blanket wheel 48 including a wheel frame and a number of ink station assemblies 3, 3 each including a printing plate cylinder assembly 47 including an axial adjustment assembly (see paragraphs 125, 136, Fig. 8, axial direction moving means 96, 98 for the plate cylinder 47) and a circumferential adjustment assembly (see paragraphs 126, 137 circumferential direction moving means 97, 99 for the plate cylinder 47), said image control system comprising: an electronic can decorator control assembly 5, 124, 125 58 (see Fig. 8, the mechanical moving means in both axial and circumferential directions are together considered the registration device, paragraph 124-126)) structured to be operatively coupled to said printing plate cylinder assembly axial adjustment assembly 96 or said printing plate cylinder assembly circumferential adjustment assembly 97; said electronic can decorator control assembly structured to be operatively coupled to said mechanical can decorator control assembly; and wherein said electronic can decorator control assembly is structured to send a signal to said mechanical can decorator control assembly so as to adjust at least one of said printing plate cylinder assembly axial adjustment assembly or said printing plate cylinder assembly circumferential adjustment assembly (see paragraph 138, the inspection device 5 affecting the controllers 124, 125 to control the motors to cause the adjustments to correct misalignment).
Izume does not teach that the blanket wheel includes a plurality of printing blankets disposed on a radial surface of the wheel frame and each ink station assembly is structured to apply a portion of an image to a printing blanket and wherein each printing blanket is structured to apply an image to a can body wherein each can body has an applied image.  However, Vella teaches a can decorating assembly having a blanket wheel 100 having a frame 102 (see Fig. 3) having a plurality of printing blanket segments 104 provided on a radial surface of the frame 102 (as seen in Fig. 3) wherein the blanket wheel 100, 102 is structured to apply a portion of an image to each printing blanket segment 104 and each printing blanket segment 104 applies the image to a can body 300 (see paragraphs 39 and 44).  It would have been obvious to one of ordinary skill in the art at the invention was made to modify of Izume to 
For claim 14:  The combination of Izume and Vella teaches the can decorator of claim 9 wherein Izume teaches that said signal causes said mechanical can decorator control assembly 98 to adjust the printing plate cylinder assembly axial adjustment assembly to alter a sidelay registration of an image applied to a can body by the can decorator 47 (see paragraph 138, controller controls first motor, this is done by a signal, adjusting axial adjustment which is sidelay registration of a can body by the can decorator 47).
For claim 15:  The combination of Izume and Vella teaches the can decorator of Claim 9 and Izume teaches that said signal causes said mechanical can decorator control assembly to adjust the printing plate cylinder assembly circumferential adjustment assembly to alter a circumferential registration of an image applied to a can body by the can decorator (see paragraph 138, adjustment of circumferential printing misalignment value).
For claim 16:  The combination of Izume and Vella teaches the image control system of claim 1 and Izume teaches a sensor 5 (see paragraph 97, inspection device 5 having image inspection means 54, density measurement means 55 and misalignment value measurement means 56 with an image processor processing taken images) structured to measure an image characteristic of an image applied to a can body by the can decorator (see paragraph 97, registration, density and other image characteristics are measured), wherein said electronic can decorator control assembly 53 is structured to send the signal to said mechanical can decorator control assembly so as to adjust at least one of said printing plate cylinder assembly axial 49 of any determined misalignment or density errors and correction of the error with the mechanical assembly).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/DAVID H BANH/Primary Examiner, Art Unit 2853